DETAILED ACTION
                        Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Pursuant to communications filed on 02/19/2021, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                  Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. A patentable subject matter is required to be directed to one of the following four statutory categories of 35 U.S.C 101: process, machine, manufacture or composition of matter.
Regarding claim 11, this claim is directed to a system comprising a computer-readable memory. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. Transitory embodiments are not directed to statutory subject matter.
The USPTO recognizes that applicants may have claims directed to computer readable media (memory) that cover signals per se, which the USPTO must reject under 35 U.S.C. 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. Therefore, Applicant should amend the claim 11 to recite for example, A system comprising: a non-transitory computer-readable memory storing specific executable instructions; and one or more computer processors in communication with the computer-readable memory, wherein the one or more computer processors are configured to execute the specific executable instructions to at least: …...”.
Such an amendment would typically not raise the issue of new matter, even when the specification is silent, because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. 
Accordingly, appropriate correction and /or clarification are earnestly requested.
Regarding claims 12-13, and 17-20, these claims are dependent upon independent claim 11, and therefore are also rejected under this section for at least containing the same deficiencies as the respective base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Hancock (US 6,597,983).
Regarding claims 1 and 11, Hancock discloses a method of directing a person to a location and the associated system, the method/system (e.g. via a Geographic Location Multiple Listing Service Identifier and Method of Assigning and Using the Same), comprising: 
                   
    PNG
    media_image1.png
    608
    538
    media_image1.png
    Greyscale

receiving, from a mobile device (see fig. 13: portable computing device 1302), a request for location information of a destination, the request comprising a location identifier having a first component and a second component, the first component corresponding to a first geographic area and the second component of the identifier corresponding to a second geographic area (see fig. 16 below showing the flow chart that implies an user request in order to determine the desired or target location – e.g. can be interpreted as destination; see fig. 1; see also col. 5, lines 25-57 disclosing the cells 9 and identifiers; see also fig. 12c showing location identifier having multiple components of data – i.e. can be broadly interpreted as first and second components); 

    PNG
    media_image2.png
    553
    733
    media_image2.png
    Greyscale

querying a database (see fig. 5: storage 103), based on the first component of the location identifier, to determine from a group of first geographic areas a first geographic area including the destination (see at least col. 5, lines 25-57; col. 27, lines 34-52; see fig. 16 below location determination associated to the grid coordinate system); 

                    
    PNG
    media_image3.png
    841
    477
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    471
    638
    media_image4.png
    Greyscale

querying the database, based on the second component of the location identifier, to determine from a group of second geographic areas covering the determined first geographic area a second geographic area including the destination (see at least see also col. 5, lines 25-57; col. 27, lines 34-52; see fig. 16); 
determining a present location of the mobile device (see fig. 16); and 
causing the mobile device (1302) to provide an output indicating a path from the present location of the mobile device to the destination (see at least fig. 17 below, section 1708 showing the processed data to generate the “intended destination route”).  
     
    PNG
    media_image5.png
    725
    483
    media_image5.png
    Greyscale
                     
 
Regarding claim 2 and 12, Hancock discloses, wherein the second geographic area including the destination has a resolution selected based at least in part on a size of a feature corresponding to the destination (see fig. 2; col. 6, lines 5-35 disclosing the use of resolution when presenting the information).
Regarding claim 3 and 13, Hancock discloses, wherein the second geographic area including the destination has a resolution selected based at least in part on an access level corresponding to a user of the mobile device (see fig. 2; col. 6, lines 5-35 disclosing the use of resolution when presenting the information).
                
    PNG
    media_image6.png
    638
    548
    media_image6.png
    Greyscale

Regarding claim 4 and 14, Hancock discloses wherein the first geographic areas correspond to pre-existing geographic areas (e.g. any geographic area of the United States such as regions or cities or states/provinces or neighborhoods are being considered as pre-existing areas having irregular shapes). 
Regarding claim 5 and 15, Hancock discloses wherein the pre-existing geographic areas (e.g. any geographic area of the United States such as regions or cities or states /provinces or neighborhoods are being considered as pre-existing areas) correspond to areas designated by one or several postal codes (see for example Table I at col. 7 showing the phone number (PH) feature that inherently includes an area code as one of the alpha codes implemented for location identification; see also text at col. 6, line 65 to col. 7, line 21). 
Regarding claim 6 and 16, Hancock discloses wherein the pre-existing geographic areas (e.g. any geographic area of the United States such as regions or cities or states /provinces or neighborhoods are being considered as pre-existing areas) correspond to areas designated by one or several area codes (see for example Table I at col. 8 showing the zip code (Z) feature as one of the alpha codes implemented for location identification; see col. 6, line 65 to col. 7, line 21). 

Regarding claim 7 and 17, Hancock discloses wherein the second geographic areas correspond to pre-existing geographic areas (see fig. 1 showing the pre-existing cells 9 as second geographic areas in a selected district from The United States; see at least col. 5, lines 25-57). 
Regarding claims 8 and 18, Hancock discloses wherein the pre-existing geographic areas are defined by a polar coordinate system (see at least fig 1-2; see col. 6, lines 5-35; col. 13, lines 10-33; see al fig. 16 step 1606 converting to the appropriated coordinate system; see also col. 16, lines 49-65 disclosing the latitude/longitude coordinates based on degrees-i.e. polar coordinate). 
Regarding claims 9 and 19, Hancock discloses wherein the pre-existing geographic areas are defined by a Cartesian grid system (see at least fig 1-2; see col. 6, lines 5-35; col. 13, lines 10-33). 
Regarding claim 10, Hancock discloses wherein the path is partially on a road (see at least col. 30, lines 1-12; col. 32, lines 40-49).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. – US 2008/0133124 to Sarkeshik – which is directed to a method to identify particular geographic locations by means other than the postal address for use in navigation system and navigation, routing and mapping programs. The method may be the assignment of a series of numbers, symbols or characters, or a combination thereof, to a particular entity, location or address within a defined parameter. The invention further provides for a system for generating routing information that has the ability to receive a location code and provide routing information associated with the location code. Such a system may be employed in hardware, software or in a combination of both hardware and software.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIME FIGUEROA/Primary Examiner, Art Unit 3664